DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/27/2021, with respect to the rejections of claims 1-10 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The rejections of claims 1-10 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant’s arguments, filed 7/27/2021, with respect to the rejection of claims 5 under 35 U.S.C. 112(b) have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments, filed 7/27/2021, with respect to claims 6-10 have been fully considered and are persuasive.  The rejections of claims 6-10 have been withdrawn. 
Applicant’s arguments, filed 7/27/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, and 5 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Iwai (Pub. No. JP 2013-246198; hereafter Iwai) in view of Tokiwa et al. (Pub. No. US 2006/0216023; hereafter Tokiwa).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 1, 2, 4, 5, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai (Pub. No. JP 2013-246198; hereafter Iwai) in view of Tokiwa et al. (Pub. No. US 2006/0216023; hereafter Tokiwa).
Regarding claim 1, Iwai discloses an image pickup apparatus comprising: a mount portion on which an interchangeable lens unit is mounted (see Iwai Fig. 1, item 15); a lock member movable between a lock position for locking the interchangeable lens unit mounted on the mount portion and an unlock position for unlocking the interchangeable lens unit (see Iwai Figs. 1 and 5, item 16), and forced from the unlock position toward the lock position (see Iwai Fig. 5a, biasing spring 24); an operation member movable from a nonoperation position to an operation position in response to a press 
 	Iwai does not specifically disclose a lock stopper portion, and therefore does not disclose that the lock member includes a lock stopper portion configured to prevent the lock member from protruding from the mount portion beyond the lock position, wherein in a direction of the press operation, the contact portion is located between the lock stopper portion and the contacted portion, wherein in a plane including the direction of the press operation and a first direction in which the operation member and the lock member are disposed separately from each other, the lock stopper portion, the contact portion, and the contacted portion are arranged alongS/N: 16/745,714 26103.375the direction of the press operation.
	Tokiwa discloses lock member that includes a lock stopper portion configured to prevent the lock member from protruding from the mount portion beyond the lock position (see Tokiwa Fig. 23, item 152a), wherein in a direction of the press operation, the contact portion is located between the lock stopper portion and the contacted portion (see Tokiwa Fig. 23, items 152a, 156, and bottom portion of 152b), wherein in a plane including the direction of the press operation and a first direction in which the operation member and the lock member are disposed separately from each other (i.e. the plane of 
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a stopper member like that in Tokiwa in the locking pin of Iwai in order to prevent the locking pin from moving beyond the desired range of motion for locking the lens in place.

Regarding claim 2, Iwai as modified discloses the image pickup apparatus according to claim 1, wherein the convex shape has a convex curved surface shape (see Iwai Fig. 6a, item 33a, the center portion is both convex and curved, even if the convexity itself is not a convexly curved surface. Furthermore, 

 	Regarding claim 4, Iwai as modified discloses the image pickup apparatus according to claim 1, wherein when the operation member is viewed from the direction of the press operation, the operation member and the lock member are spaced from each other in the first direction (see Iwai Fig. 5a, items 35 and 16), and the contact portion contacts the contacted portion on both sides of the lock member in a second direction orthogonal to the first direction (see Iwai Fig. 4, items 33 and 16, which shows that item 33 extends both above and below the lock pin 16, which is the direction orthogonal to the first direction, and contacts the contacted portion 42. The claim does not require that the lock member lie directly between the contacted portions, merely that the contact makes contact on both sides of the lock member, in this case above and below in the orientation of Fig. 4.).  

Regarding claim 5, Iwai as modified discloses the image pickup apparatus according to claim 1, wherein when the operation member is viewed from the direction of the press operation, the operation member and the lock 

 	Regarding claim 11, Iwai as modified discloses the image pickup apparatus according to claim 1, wherein the direction of the pressing operation is an optical axis direction of the interchangeable lens (see Iwai Fig. 1, items 19, 35, and 16).

Allowable Subject Matter
Claims 6-10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOAM REISNER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        10/6/2021